PER CURIAM.
The defendant/counter-plaintiff has filed two petitions for writ of prohibition seeking review of trial court orders that denied two motions to disqualify the trial court judge. We consolidated the two petitions. We have reviewed the record in both petitions and find the trial court erred in denying the motions. We therefore grant the petitions and issue the writs of prohibition. The case shall be assigned to another circuit court judge.

Petitions Granted.

FARMER, MAY and CIKLIN, JJ., concur.